Citation Nr: 1242401	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to an effective date earlier than December 17, 2009, for entitlement to service connection for paroxysmal atrial fibrillation (PAT) with tachycardia.

3.  Entitlement to an initial rating higher than 30 percent for PAT with tachycardia.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.  An October 2008 rating decision, in pertinent part, denied entitlement to service connection for an anxiety disorder.  The  February 2010 rating decision awarded entitlement to service connection for PAT due to service-connected hypertension with an initial 30 percent rating, effective December 17, 2009.  The Veteran perfected separate appeals of those determinations.

The Veteran filed several Notices of Disagreement (NOD) through his attorney during the claims process and, after each one, he requested a local hearing before an RO Decision Review Officer (DRO).  On each occasion, a hearing was scheduled as requested.  Corcerning the issues currently on appeal, the Veteran accepted an informal conference with a DRO in lieu of a formal hearing.  The December 2009 Informal Conference Report is in the claims file and has been reviewed.

In the April 2010 Substantive Appeal (VA Form 9), it was indicated that the Veteran desired a Board hearing at the Board's Central Office in Washington, DC.  In a January 2011 communication, the Veteran's attorney indicated the Veteran desired a Travel Board hearing at the local RO.  In an April 2011 VA Form 9, however, the Veteran's attorney then stated that the Veteran did not desire a Board hearing.  Thus, the hearing requests are withdrawn.  See 38 C.F.R. § 20.702(e) (2012).

Pursuant to a May 2007 Board decision, a June 2007 rating decision awarded service connection for hypertension and assigned an initial noncompensable rating, effective in June 1998.  The Veteran perfected an appeal of the initial rating.  The December 2009 Informal Conference Report notes that the DRO informed the Veteran he would resolve any benefit of the doubt in the Veteran's favor and award a compensable rating of 10 percent.  See 38 C.F.R. § 4.7 (2012).  The Veteran noted that such action would satisfy his appeal on that issue.  A December 2009 rating decision awarded a compensable rating of 10 percent for hypertension, effective in June 1998.  Hence, the Board deems that issue, as it related to the August 2007 NOD with the initial rating, to have been resolved, and thus it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).

The October 2008 rating decision, in pertinent part, awarded service connection for post-operative residuals of infrarenal aortic aneurysm with an initial noncompensable rating, effective June 2008.  The Veteran perfected an appeal of the initial rating and effective date of the award.  A temporary 100 percent evaluation was later assigned until October 1, 2008.  In any event, in December 2009, following the December 2009 Informal Conference, the Veteran withdrew his appeal of those issues.  Thus, those claims are no longer in appellate status and will not be addressed in the decision below.  See 38 C.F.R. § 20.204 (2012).

A November 2011 rating decision continued a 10 percent rating for hypertension; denied service connection for ataxia muscle condition and residuals of transient ischemic attack and cerebrovascular accident; and, denied reopening a claim of entitlement to service connection for cardiomyopathy and left ventrical deterioration.  An RO letter dated that same month informed the Veteran of the rating decision.  A May 2012 letter from the Veteran to his attorney references medical evidence related to those issues.  The attorney forwarded the Veteran's letter under his own cover letter to the RO and asked that it be included in the claims file.  The Board finds nothing in the attorney's May 2012 cover letter that indicates an intent to appeal the November 2011 rating decision.  See 38 C.F.R. § 20.201 (2012).  Hence, the Board will not remand those issues for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are no pertinent records there that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows no confirmed diagnosis of an anxiety disorder at any time during the rating period on appeal.

2.  The preponderance of the evidence of record shows the Veteran submitted his claim of entitlement to service connection for PAT as secondary to his service-connected hypertension on December 17, 2009, at his Informal Conference.

3.  The Veteran's PAT is currently evaluated at the maximum allowed by the rating schedule.  The totality of the evidence does not show an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  The criteria for an effective date earlier than December 17, 2009, for entitlement to service connection for PAT have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(a).

3.  The requirements for an initial evaluation higher than 30 percent for PAT have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, Diagnostic Code (DC) 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the PAT, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the PAT claim would serve no useful purpose.  Concerning the service connection claim, prior to issuance of the rating decision appealed, an August 2007 RO letter (Vol. 3) provided the Veteran VCAA notice, to include what evidence was needed to prove the claim, what evidence the Veteran was responsible for obtaining, what type evidence the RO would obtain on his behalf, and notice of how disability evaluations and effective dates are assigned in the event service connection is awarded.  The letter was time- and substantially content compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the August 2007 letter did not inform the Veteran of the elements of secondary service connection.  See 38 C.F.R. § 3.310.  The Board, however, finds that such omission was not prejudicial in this case.  First, the Veteran's various written submissions reflect his familiarity with the requirements of showing service connection on a secondary basis and thus indicate actual knowledge of how to substantiate his appeal.  Second, the DRO Informal Conference Report notes that the DRO explained the requirements to the Veteran and advised that an examination would be arranged to address the issue.  Thus, from such instruction, a reasonable person would understand the evidence needed to substantiate the claim.  Third, the February 2010 SOC related to the anxiety disorder claim provides full notice on secondary service connection.  Fourth, the Veteran meaningfully participated in the claims process at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Fifth, and finally, neither the Veteran nor his attorney asserts any specific prejudice related to the oversight.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Thus, the Board finds substantial compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Service treatment records note the Veteran's complaints of, and treatment, for a rapid heartbeat beginning in April 1963, which military physicians diagnosed as PAT.  An April 1964 entry notes the Veteran's complaint of tachycardia.  Physical examination described the Veteran as anxious and nervous, and his EKG was normal.  He was admitted for observation.  The treatment report dated the next day notes that the Veteran was anxious to return to work, and that he was no longer nervous.  An entry dated approximately a week letter again notes the Veteran as being anxious and nervous.  Another April 1964 report reflects that the Veteran felt tired and anxious most of the time.  The Veteran received an extensive cardiac work-up at the USAF Hospital, Andrews AFB, MD, prior to his separation from active service.  The diagnosis remained suspected PAT, and there was no diagnosis of an acquired mental disorder.  On his September 1965 Report of Medical History for his examination at separation, the Veteran denied any history of nervous trouble or trouble sleeping or depression.  The September 1965 Report Of Medical Examination For Separation notes the assessment at Andrews AFB, and shows that the Veteran's psychiatric health was assessed as normal.

Post-service, a September 1976 report of the Veteran's private cardiologist, R.H.V, M.D., made no reference to anxiety or other indication of an acquired mental disorder.  His diagnoses related solely to the Veteran's heart.  

The Veteran applied for VA compensation in August 1997.  As part of the development of his claim of entitlement to service connection for PAT, he underwent a number of VA heart examinations.  The January 1998 VA heart examination report notes no findings of anxiety or other symptoms of an acquired mental disorder.  In the transcript of an August 1999 RO hearing, while indicating having situational stress related to a divorce, the Veteran made no assertion of having experienced anxiety or other psychiatric symptoms.
 
A June 2005 VA heart examination report (Vol. 2) noted the Veteran's reported history of having undergone hernia surgery and circumcision during his active service.  The Veteran reported that, contrary to the assurances of his medical providers, he awoke to full consciousness before each surgical procedure was completed.  As a result, the Veteran reported that he experienced extreme pain on each occasion.  When he reportedly awoke during the hernia surgery, the surgeon told him he could not give him any more anesthetic at that point, and the surgery was almost complete.  The Veteran reported that later he found out that they may have been conducting experiments on field treatment methods.  Thus, he perceived that he was physically restrained instead of anesthetized at both of his surgeries.  Physical examination revealed the Veteran as very anxious and angry-appearing but in no acute distress.

The June 2005 examination report reflects the VA examiner noted the Veteran's long history of tachycardia but no confirmed diagnostic finding of a heart disorder or disease, to include PAT.  The examiner noted that, despite the Veteran's long history of consistent heart rates that were extremely rapid for several months, it was surprising that of the ECGs in the Veteran's records, most showed normal sinus rhythm.  And of the two that showed a heart rate in the 140s that appeared to be sinus tachycardia, one was labeled post-exercise.  As a result, the examiner noted it was hard to tell whether the Veteran had PAT, paroxysmal supraventricular tachycardia, or sinus tachycardia associated with anxiety or emotion, such as anxiety attacks.  The examiner opined the Veteran started having anxiety attacks after his surgical procedures where he believed he was restrained.  Further, the examiner opined, the extreme anxiety appears to have followed the Veteran throughout his life.  The examiner noted that she believed the Veteran was depressed, and he had a combination of anxiety and depression, which had been a major problem for the Veteran throughout his life.

Interestingly, in a letter to his attorney, the Veteran accused the VA examiner at the June 2005 examination of being evasive when he asked her questions; he departed with a sense that she did not really understand his problem.

In response to the RO's request for answers to specific questions posed by a Board remand, the VA examiner noted in an August 2005 addendum to the June 2005 examination report that she opined the Veteran did not have PAT or a related heart disorder.  Instead, she opined the Veteran had episodic anxiety attacks that mimicked PAT, and that such attacks preexisted active service.  She added that the episodes of tachycardia noted in the service treatment records were not PAT but probably were anxiety attacks that increased in severity during the Veteran's active service.

In light of the above evidence, in a May 2007 decision, the Board noted and referred to the RO, the issue of entitlement to service connection for aggravation of a preexisting anxiety disorder.  The December 2009 DRO Informal Conference Report (Vol. 3) reflects the Veteran's assertion that he developed anxiety after his 2006 ablation procedure for PAT and as a result of his hypertension.

At a January 2010 VA mental examination, the examiner noted that the Veteran reported one visit to a psychologist in 2004 or 2005, and he denied any current mental health treatment.  The Veteran had a few friends, but he preferred time alone, and he denied any prior suicide attempts or current suicide thoughts.  He had been tearful two to three times during the prior week.  Mental status examination noted no abnormalities, other than the inability to perform serial sevens.  The Veteran's recent and immediate memory were mildly impaired.  His occupation as a commercial loan officer, and that he was retired from active employment.

The examiner noted "no diagnosis" in Axis I, which indicates that no acquired mental disorder was diagnosed.  The examiner noted the Veteran's reports of a psychologist visit in 2004 or 2005 when he was told "he was normal."  The examiner noted that the Veteran had no documented psychiatric history prior to entry into active service.  The examiner opined that, based on his clinical experience and expertise, the anxiety noted in the Veteran's private treatment records related to his cardiac hospitalization in 2009 was a typical, not abnormal, reaction for an individual under those circumstances.  The examiner noted that there was no evidence that a psychiatric consult was ordered, that psychiatric medication administered, or that psychiatric follow-up was recommended in the discharge summary.  The examiner noted that, while the Veteran worried about his health, it was within the normal range, given his health status.  Thus, he was found not to meet DSM-IV criteria for diagnosis of an anxiety disorder.

(CONTINUE HERE)

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing do are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board accords greater weight to the findings and opinion of the 2010 examining psychologist than to the cardiologist's opinion at the June 2005 examination.  Although the cardiologist is a trained medical specialist, and the Board certainly infers she probably would recognize mental health symptoms, mental health was not her specific area of expertise or clinical experience.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Further, while the Veteran may have exhibited symptoms of anxiety or depression at the 2005 examination, those symptoms must also have manifested at the time of a later medical examination.  See generally McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds the examining psychologist provided an explanation of his findings and opinion, and it is supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) and Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  The Board notes one of the Veteran's private cardiologists, Dr. M (Vol. 1), noted in a September 2002 report that the Veteran was quite anxious when he first starting providing his history, but as rapport developed, the Veteran calmed down and showed himself a reliable historian.  A January 2010 VA neuropsychological assessment report (Vol. 4) notes the Veteran reported occasional crying episodes, but they were of a sentimental type that occurred while he watched movies.

In light of the above, the totality of the evidence of record shows only one of the three required Wallin elements is present, which is the Veteran is service connected for hypertension.  The other evidence, however, shows no currently diagnosed anxiety disorder.  Thus, in light of these factors, the Board is constrained to find the preponderance of the evidence is against the claim on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 310.

Earlier Effective Date

The Veteran argues he is entitled to an effective date earlier than December 17, 2009, for service connection for PAT.  As discussed below, the Board finds the evidence of record is against the Veteran's assertion.

Applicable Law and Regulation

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a) .
Analysis

As noted earlier in this decision, the Veteran initially applied for entitlement to service connection for PAT in August 1997.  An April 1998 rating decision denied the claim, and the Veteran perfected an appeal of that rating decision.  Subsequent to a Board remand in August 2003, a May 2007 Board decision (Vol 3) denied entitlement to service connection for PAT.  That Board decision also allowed entitlement to service connection for hypertension.  A Board letter dated that same month informed the Veteran and his attorney of the May 2007 Board decision.

As earlier noted in the Introduction, the Veteran appealed the initial rating of his hypertension assigned in the June 2007 rating decision that executed the Board decision, but there is no evidence in the claims file that the Veteran appealed the May 2012 Board decision that denied entitlement to service connection for PAT. 

In a June 2008 letter to the RO wherein he cancelled the Veteran's scheduled hearing and noted the issue before the DRO was the Veteran's initial noncompensable rating for his hypertension, the Veteran's attorney noted that the issue related to PAT was before the Court Of Appeals For Veterans Claims (Court).  The attorney attached a copy of the Veteran's Summary of Issues that were submitted pursuant to Rule 33 of the Court's Rules in preparation for a June 2008 Briefing Conference.  The Summary clearly reflects that the issue addressed by the Veteran through his attorney related to the claim for entitlement to service connection for cardiomyopathy and left ventricle deterioration, which the May 2007 Board decision also denied.  Although the attorney's Certificate of Service of the Summary is dated in May 2008, the Summary made no mention of the part of the May 2012 Board decision that denied service connection for PAT.

Board decisions are final when issued.  38 C.F.R. § 20.1100.  In the absence of an appeal, the May 2012 Board decision is final as it related to the claim for service connection for PAT.  The February 2010 rating decision awarded entitlement to service connection for PAT with tachycardia as secondary to the Veteran's service-connected hypertension.  Hence, the earliest effective date which may be awarded is the date the Veteran submitted his claim for secondary service connection.  38 C.F.R. § 3.400; see generally Ellington v. Nicholson, 22 Vet. App. 141 ( 2007) (effective date for secondary service connection is governed by 3.400, not 3.310; it does not relate back to the effective date of the original condition).

The evidence of record shows the potential causal connection between the Veteran's hypertension and his PAT is noted in the summary of the Veteran's discussion with the DRO at the informal conference, which took place on December 17, 2009.  There is no evidence of a document that may be construed as an informal claim of secondary service connection having been submitted prior to that date.  In written submissions related to his claim for entitlement to service connection for PAT on a direct basis, the Veteran asserted his claimed PAT caused his hypertension but not vice versa.  Thus, the earliest date to which the Veteran is entitled is December 17, 2009, which is in fact his assigned effective date.  38 C.F.R. § 3.400.

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claim for an earlier effective date.

Increased Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PAT.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The February 2010 rating decision reflects the RO evaluated the Veteran's PAT as supraventricular arrhythmias under DC 7010.  See 38 C.F.R. § 4.104.  DC 7010 provides for a maximum rating of 30 percent, which is warranted for more than four episodes per year documented by ECG or Holter monitor.  The Board has considered the other diagnostic codes for heart disorders.  The Veteran's medical records, however, reflect no findings of hypertensive heart disease, congestive heart failure, or a heart attack.  Even were that the case, however, those disorders are rated on the basis of metabolic equivalent (MET).  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2).

The various rating criteria provide for a 30 percent rating for a workload greater than 5 but not greater than 7 METs.  See i.e., 38 C.F.R. § 4.104, DCs 7005-7008 and 7011.  A workload greater than 7 METs warrants a 10 percent rating.  Id.  The January 2010 VA heart examination report reflects the examiner noted the Veteran's then most recent Bruce protocol treadmill test, during which the Veteran walked for a total of six minutes.  The examiner noted that was equivalent to 7 METs.  The examiner noted further that the Veteran reported he was able to walk a 3200 yard golf course and carry his clubs, which suggested the Veteran's METs level was 7 or greater.  Thus, the Board finds no factual basis for a higher rating under another DC, assuming that would be appropriate.

The January 2010 examination report also noted the Veteran had been retired since 1997.  The Veteran reported he took an early retirement after a conflict with his boss.  The examination report reflects the examiner noted the Veteran's PAT would preclude the Veteran from engaging in strenuous employment.  The examiner noted no other restriction on employability were the Veteran not retired.  In light of these findings, the Board finds no basis for a total disability evaluation on the basis of individual unemployability.  See 38 C.F.R. §§ 3.341 and 4.16.

As earlier noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. At 126.   The evidence of record, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Having done so, the Board finds the severity of the Veteran's PAT disability is fully contemplated by the rating criteria.  The medical evidence of record shows the Veteran's symptomatology has not exceeded that described in the rating criteria.  In fact, the January 2010 heart examination report notes only one episode documented by Holter monitor during the year prior to the examination.  Hence, the exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  This means the Veteran's PAT disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); see also See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for anxiety disorder, including as due to service- connected hypertension, is denied.

Entitlement to an effective date earlier than December 17, 2009, for entitlement to service connection for PAT with tachycardia as due to service-connected hypertension is denied.

Entitlement to an initial rating higher than 30 percent for PAT with tachycardia is denied.



____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


